Rosa Lee Rodriguez, as next /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 12, 2015

                                    No. 04-15-00049-CV

     MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor and the
                   Morningside Ministries Foundation, Inc.,
                                Appellant

                                              v.

                  Rosa Lee RODRIGUEZ, as next friend of Flora Mendez,
                                   Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07530
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
        The parties have filed an agreed motion to stay the appellate deadlines in this appeal
pending mediation. The motion is GRANTED, and the appellate deadlines are suspended
pending further order of this court. Appellants are ORDERED to file a status report regarding
the outcome of the mediation no later than April 15, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court